Per Curiam:
Since the decision in Browne v. City of New York and Schieffelin v. Mills (241 N. Y. 96, affg. the determination of this court, 213 App. Div. 206), there can be no longer any question as to the authority of the Transit Commission to institute and conduct such an investigation as is here involved, and to subpoena witnesses, as provided by section 19 of the Public Service Commission Law.  Subdivision 2 of section 19 of that statute gives the Commission authority to apply for an order of commitment. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion to commit the respondent granted. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.